          Case 3:19-cv-07651-EMC Document 256 Filed 06/14/21 Page 1 of 7

                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

     WILMER CUTLER PICKERING                        WILMER CUTLER PICKERING
 1    HALE AND DORR LLP                               HALE AND DORR LLP
 2   Mark D. Selwyn (SBN 244180)                    William F. Lee (pro hac vice)
     mark.selwyn@wilmerhale.com                     william.lee@wilmerhale.com
 3   2600 El Camino Real, Suite 400                 Joseph J. Mueller (pro hac vice)
     Palo Alto, CA 94306                            joseph.mueller@wilmerhale.com
 4   Telephone: (650) 858-6000                      Timothy D. Syrett (pro hac vice)
     Fax: (650) 858-6100                            timothy.syrett@wilmerhale.com
 5
                                                    60 State Street
 6   WILMER CUTLER PICKERING                        Boston, MA 02109
       HALE AND DORR LLP                            Telephone: (617) 526-6000
 7   Leon B. Greenfield (pro hac vice)              Fax: (617) 526-5000
     leon.greenfield@wilmerhale.com
 8   Amanda L. Major (pro hac vice)
     amanda.major@wilmerhale.com
 9
     1875 Pennsylvania Avenue NW
10   Washington, DC 20006
     Telephone: (202) 663-6000
11   Fax: (202) 663-6363
12   Attorneys for Plaintiffs
     Intel Corporation and Apple Inc.
13

14
                                  UNITED STATES DISTRICT COURT
15
                              NORTHERN DISTRICT OF CALIFORNIA
16
                                        SAN FRANCISCO DIVISION
17

18   INTEL CORPORATION and APPLE INC.,               Case No. 3:19-cv-07651-EMC

19                                 Plaintiffs,       INTEL CORPORATION AND APPLE
                                                     INC.’S OPPOSITION TO DEFENDANTS
20   v.                                              INVT SPE LLC AND INVENTERGY
                                                     GLOBAL, INC.’S SUPPLEMENTAL
21   FORTRESS INVESTMENT GROUP LLC,                  BRIEF IN SUPPORT OF DEFENDANTS’
22   FORTRESS CREDIT CO. LLC, UNILOC                 JOINT MOTION TO DISMISS AND TO
     2017 LLC, UNILOC USA, INC., UNILOC              STRIKE PLAINTIFFS’ SECOND
23   LUXEMBOURG S.A.R.L., VLSI                       AMENDED COMPLAINT
     TECHNOLOGY LLC, INVT SPE LLC,
24   INVENTERGY GLOBAL, INC., and IXI IP,
     LLC
25

26                                 Defendants.

27

28

     Case No. 3:19-cv-07651-EMC                               Intel Corporation and Apple Inc.’s
                                                     Opposition to Inventergy/INVT Supplemental Brief
            Case 3:19-cv-07651-EMC Document 256 Filed 06/14/21 Page 2 of 7

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1     I.    Introduction

 2           Plaintiffs’ Second Amended Complaint (“SAC”) alleges in great detail Defendant INVT SPE

 3   LLC’s (“INVT”) and Defendant Inventergy Global, Inc.’s (“Inventergy”) roles in the Defendants’

 4   anticompetitive patent aggregation scheme. The SAC alleges that the challenged acquisitions have

 5   combined substitute patents in nine different patent markets. The SAC further alleges that two of

 6   those markets – the Network Based Voice Messaging Patents Market and the Third-Party Device

 7   Authorization Through Limitation of Information Exchanged Patents Market – contain former

 8   Inventergy patents now owned by INVT. Neither of these markets is comprised of standards-

 9   essential patents (“SEPs”). Inventergy and INVT nonetheless seek to extend the Court’s prior

10   rulings on Plaintiffs’ SEP-based claims to all of Plaintiffs’ claims against Inventergy and INVT.

11   There is simply no basis for doing so.

12           Because the SAC includes detailed allegations regarding INVT and Inventergy’s

13   involvement in anticompetitive patent aggregation for markets encompassing non-SEPs, the Court

14   should deny INVT and Inventergy’s motion.

15    II.    Background

16           As explained in the SAC, Inventergy is a patent acquisition entity. It acquired over 180

17   patents from Huawei Technologies and nearly 500 patents from Panasonic Corporation in 2013 and

18   90 patents from Nokia Corporation in 2014. SAC ¶¶ 80-82.

19           The SAC also alleges extensive detail about Inventergy’s relationship with Fortress. In 2014,

20   Fortress affiliates DBD Credit Funding LLC and CF DB EZ LLC entered into a Revenue Sharing

21   and Note Purchase Agreement with Inventergy whereby Fortress provided $11 million in financing

22   to Inventergy. Id. ¶ 83. Under that agreement, Inventergy agreed to apply revenues from patent

23   monetization to repay the investment and to provide Fortress an additional portion of Inventergy’s

24   licensing revenues. Id. ¶ 84. On September 29, 2016, Inventergy announced that Fortress and

25   Inventergy had signed a letter of intent “under which Fortress will provide financial and other

26   resources to monetize the roughly 760 telecommunication patent assets Inventergy previously

27   acquired from Panasonic, Nokia and Huawei. In short, Fortress has switched from being simply a

28   finance partner of Inventergy to a comprehensive business partner.” Id. ¶ 87. Through a 2016
                                                       1
     Case No. 3:19-cv-07651-EMC                                     Intel Corporation and Apple Inc.’s
                                                           Opposition to Inventergy/INVT Supplemental Brief
Case 3:19-cv-07651-EMC Document 256 Filed 06/14/21 Page 3 of 7
Case 3:19-cv-07651-EMC Document 256 Filed 06/14/21 Page 4 of 7
Case 3:19-cv-07651-EMC Document 256 Filed 06/14/21 Page 5 of 7
          Case 3:19-cv-07651-EMC Document 256 Filed 06/14/21 Page 6 of 7

                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

                                         william.lee@wilmerhale.com
 1                                       Joseph J. Mueller (pro hac vice)
                                         joseph.mueller@wilmerhale.com
 2                                       Timothy Syrett (pro hac vice)
                                         timothy.syrett@wilmerhale.com
 3                                       WILMER CUTLER PICKERING
                                           HALE AND DORR LLP
 4                                       60 State Street
                                         Boston, MA 02109
 5                                       Telephone: (617) 526-6000
                                         Facsimile: (617) 526-5000
 6
                                         Leon B. Greenfield (pro hac vice)
 7                                       leon.greenfield@wilmerhale.com
                                         Amanda L. Major (pro hac vice)
 8                                       amanda.major@wilmerhale.com
                                         WILMER CUTLER PICKERING
 9                                         HALE AND DORR LLP
                                         1875 Pennsylvania Avenue, N.W.
10                                       Washington, DC 20006
                                         Telephone: (202) 663-6000
11                                       Facsimile: (202) 663-6363
12                                       Attorneys for Plaintiffs
                                         INTEL CORPORATION, APPLE INC.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             5
     Case No. 3:19-cv-07651-EMC                           Intel Corporation and Apple Inc.’s
                                                 Opposition to Inventergy/INVT Supplemental Brief
          Case 3:19-cv-07651-EMC Document 256 Filed 06/14/21 Page 7 of 7

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                                     CERTIFICATE OF SERVICE

 2           On this 14th day of June 2021, I hereby certify that I caused the foregoing document entitled

 3   Intel Corporation and Apple Inc.’s Administrative Motion to File Second Amended Complaint

 4   Under Seal to be filed via the court’s CM/ECF system, which shall send notice to the counsel of

 5   record for the parties.

 6

 7   DATED: June 14, 2021                         Respectfully submitted,

 8                                                By: /s/ Mark D. Selwyn

 9
                                                  Mark D. Selwyn (SBN 244180)
10                                                mark.selwyn@wilmerhale.com
11                                                WILMER CUTLER PICKERING
                                                    HALE AND DORR LLP
12                                                2600 El Camino Real, Suite 400
                                                  Palo Alto, CA 94306
13                                                Telephone: (650) 858-6000
                                                  Facsimile: (650) 858-6100
14

15                                                Attorney for Plaintiffs
                                                  INTEL CORPORATION, APPLE INC.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       6
     Case No. 3:19-cv-07651-EMC                                     Intel Corporation and Apple Inc.’s
                                                           Opposition to Inventergy/INVT Supplemental Brief
